Opinion issued November 19, 2009






     






In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00330-CR




DAVID ELLIS MCDANIEL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas
Trial Court Cause No. 08-04640




MEMORANDUM  OPINION
          Appellant, David Ellis McDaniel,  was convicted by a jury of the offense of
burglary of a habitation, and the trial court assessed punishment at confinement for
nine years and a $1000.00 fine.  We affirm.
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel’s brief, we agree that the appeal is frivolous and without merit and
that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.
Crim. App. 2005).  
          We affirm the judgment of the trial court
 and grant counsel’s motion to
withdraw.
  Attorney Bruce A. Hoffer must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
PER CURIAM
Panel consists of Justices Jennings, Higley and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).